FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 25, 2021

                                       No. 04-21-00036-CR

                                   EX PARTE NOEL PARKS

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        On February 3, 2021, appellant Noel Parks filed a notice of appeal stating her
intent to appeal an order denying her Application for Writ of Habeas Corpus or, in the
Alternative, Motion to Set Bond in case number CR-XX-XXXXXXX. Appellant’s notice of
appeal states the trial court denied her application in case number CR-XX-XXXXXXX on
January 27, 2021. While the clerk’s record contains an agreed order setting a hearing on
appellant’s application for that date, the record does not contain a written order on the
merits of appellant’s application. In response to this court’s inquiry, the trial court clerk
confirmed the trial court did not sign any orders in case number CR-XX-XXXXXXX on or
after January 27, 2021.

        Our jurisdiction over appeals of pretrial habeas matters is limited to review of the
trial court’s written order on the merits of the application. See Ex parte Hargett, 819
S.W.2d 866, 868 (Tex. Crim. App. 1991); Ex parte Perryman, No. 04-14-00713-CV,
2014 WL 5840164, at *1 (Tex. App.—San Antonio Nov. 12, 2014, no pet.) (not
designated for publication). Because the clerk’s record does not contain a written order
on the merits of appellant’s application, we ORDER appellant to file, by April 9, 2021, a
response showing cause why this appeal should not be dismissed for want of jurisdiction.
If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one
and must notify the clerk of this court that such a request was made. All deadlines in this
matter are suspended until further order of the court.



                                                      _________________________________
                                                      Beth Watkins, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court